Citation Nr: 1203175	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-32 361A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gout of the toes, feet, ankles, and joints.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to an initial rating higher than 10 percent for a low back disability for the period from July 6, 2007, to September 23, 2009.  

4.  Entitlement to an initial rating higher than 20 percent for a low back disability for the period since September 24, 2009.  

5.  Entitlement to an initial higher (compensable) rating for sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran had active service from January 1955 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, granted service connection and a 10 percent rating for a low back disability (degenerative joint disease of the lumbar spine), effective July 6, 2007, and granted service connection and a noncompensable rating for sinusitis, effective July 6, 2007.  By this decision, the RO also denied service connection for gout of the toes, feet, ankles, and joints, and denied service connection for bilateral pes planus.  

An April 2010 RO decision, in pertinent part, increased the rating for the Veteran's service-connected low back disability to 40 percent, effective December 22, 2009.  In a subsequent June 2010 decision, the RO, in pertinent part, found that there was clear and unmistakable error (CUE) in the April 2010 RO decision that increased the rating for the Veteran's low back disability to 40 percent, effective December 22, 2009.  The RO determined that a 20 percent rating for the Veteran's low back disability should have been assigned, effective September 24, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


